UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ELENA SEROKA STERN, an infant, by
her next friend, Gary S. Stern;
GARY S. STERN; JOSEPHINE STERN,
Plaintiffs-Appellants,

v.
                                                                   No. 96-1011
THE CINCINNATI INSURANCE COMPANY;
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY; GRAPHIC ARTS
MUTUAL INSURANCE COMPANY,
Defendants-Appellees.

Appeal from the United States District Court
for the Western District of Virginia, at Lynchburg.
Jackson L. Kiser, Chief District Judge.
(CA-95-16)

Submitted: January 28, 1997

Decided: February 25, 1997

Before RUSSELL, MURNAGHAN, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Bryan Kenneth Selz, OVERBEY, HAWKINS & SELZ, Rustburg,
Virginia, for Appellants. Phillip Verne Anderson, Melissa Warner
Scoggins, Jason Guy Moyers, GENTRY, LOCKE, RAKES &
MOORE, Roanoke, Virginia; Henry Moseley Sackett, III, ED-
MUNDS & WILLIAMS, P.C., Lynchburg, Virginia, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellants, Elena Seroka Stern and her parents, Gary and Jose-
phine Stern, appeal the district court order granting summary judg-
ment for Appellees in Appellants' declaratory judgment proceeding
against Graphic Arts Mutual Insurance Company ("Graphic Arts")
and two other insurance companies. Resolution of the only issues
presented in this appeal required the interpretation and application of
Virginia substantive law in circumstances that had never been
addressed by the Supreme Court of Virginia. This court granted
Appellants' motion to certify these questions of law and the Supreme
Court of Virginia accepted the questions for consideration. In light of
the Supreme Court of Virginia's response to those questions, we
affirm the district court's order.

The events leading to this case occurred on March 1, 1995, in
Lynchburg, Virginia. Ten-year-old Elena Stern was injured when a
car driven by David Demoss struck her as she attempted to cross the
road to board her school bus. At the time of the accident, the bus
driver had activated the vehicle's flashing red lights and safety stop
sign and had extended the front safety gate. Elena was two or three
feet from the center line of the road and several feet from the front
of the bus when Demoss' vehicle hit her.

DeMoss' liability was stipulated. Elena's parents are liable for
Elena's medical expenses and Demoss is liable to the Sterns for the
expenses they incurred as a result of the accident.

                    2
At the time of the accident, Demoss was insured under an automo-
bile liability insurance policy issued by The Cincinnati Insurance
Company ("Cincinnati"), which limited liability coverage to $25,000
per person. Elena was covered by her parents' State Farm Mutual
Automobile Insurance Company ("State Farm") policy underinsured
motorist provisions which provided $100,000 for underinsured motor-
ist coverage. The Lynchburg City School System was insured under
a vehicle liability insurance policy issued by Graphic Arts providing
$1,000,000 of underinsured motorist coverage to persons defined as
insureds under the policy.

"Insured" is defined in the Graphic Arts policy to include, inter
alia, those who are injured while "occupying" a vehicle covered under
the policy. The policy defines "occupying" as"in, upon, getting in,
on, out or off." The Virginia uninsured motorist statute, Va. Code
Ann. § 38.2-2206 (Michie Supp. 1996), provides that there is cover-
age for those individuals who "use" a motor vehicle with the express
or implied consent of the named insured.

The district court concluded that Elena Seroka Stern was neither
"occupying" nor "using" the Lynchburg City school bus at the time
of the accident and so was not entitled to the underinsured motorist
coverage available under the Graphic Arts policy. On appeal, Appel-
lants asserted two questions for purposes of determining whether
Graphic Arts was liable to Elena: (1) whether, when she was injured,
Elena was "occupying" the Lynchburg city school bus as defined by
Graphic Art's insurance policy; and (2) whether Elena was "using"
the school bus as defined by Va. Code Ann. § 38.2-2206 when she
was injured. Finding no controlling precedent on these issues, we sub-
mitted them to the Supreme Court of Virginia.1

In an opinion dated November 1, 1996, the Supreme Court of Vir-
ginia answered both questions in the negative. The Sterns argued that,
at the time of the accident, Elena was "occupying" the bus as defined
by the Graphic Arts policy, because she was "getting in [or] getting
on" the bus.2 Rejecting this argument, the Supreme Court of Virginia
_________________________________________________________________
1 In doing so, we acted pursuant to Va. Const. art. VI, § 1, and Va. S.
Ct. R. 5:42.
2 The Sterns conceded that Elena was not "in" or "upon" the school bus,
nor was she "getting out or off" the bus at the time of the accident.

                    3
held that the term "occupying" implies a physical presence in or on
a place or object and concluded that because Elena was merely
approaching the bus when the accident occurred, she was not "getting
in" or "getting on" the bus as contemplated in the Graphic Arts policy.
Furthermore, the court held that Elena was not "using" the bus for
purposes of Va. Code Ann. § 38.2-2206, because she was not yet a
passenger when the accident occurred. Thus, the court held that the
Graphic Arts policy did not provide underinsurance coverage to the
Sterns.

Because under Virginia law Elena Stern was not covered by the
Graphic Arts policy, we affirm the district court's order granting sum-
mary judgment for Appellees. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    4